                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION


NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

       Plaintiff,

v.                                             Civil Action No. 2:18-mc-00048

SOUTHERN COAL CORPORATION,

       Defendant.

                                       ORDER

       The Court will hold a telephonic status conference regarding this matter on

Thursday, February 27, 2020, at 11:00 a.m. The call-in information for the call is

as follows: (703) 724-3100, then dial 4002541# to be placed on hold pending the start of

the call.

       The Clerk of the Court is directed to transmit a copy of this Order to counsel of

record.

       Enter: February 11, 2020
